Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5. (Currently Amended) The radiator according to claim 1, C comprises a power amplifier, RF switch, low noise amplifier, phase shifter, and/or digital attenuator.

17. (Currently Amended) The method according to claim 13, 

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-9, 12, 13 and 15-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, patentability exists, at least in part, with the claimed features of wherein the radiator has a thickness of less than or equal to 2.2mm, and wherein the radiator comprises the antenna, a paint layer on the patch antenna, the integrated circuit including at least one monolithic microwave integrated circuit (MMIC), a bond film, a laminate layer, a second ground plane layer, a logic layer, and a structural carrier layer.

Claims 15-19 are allowed for depending on claim 13.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845